DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The amendment filed March 19, 2021 is acknowledged and has been entered.  Claims 87 and 94-96 have been canceled.  Claims 69 and 97 have been amended. 

2.	As before noted Applicant elected the species of the invention in which the antibody that recognizes the same or essentially the same epitope of CLDN18.2 as an antibody comprising a heavy chain comprising an amino acid sequence represented by SEQ ID NO: 32 and a light chain comprising an amino acid sequence represented by SEQ ID NO: 39 and in which the cancer is gastric cancer.

3.	Claims 69-71, 75, 76, 79-86, 89-93, and 97-105 are pending in the application and
are currently under prosecution.

Grounds of Objection and Rejection Withdrawn
4.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed January 11, 2021.
	
Election/Restriction
5.	Upon reconsideration the restriction and election requirement set forth in the Office action mailed August 26, 2019 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the cancer is selected from esophageal cancer, pancreatic cancer, lung cancer, breast cancer, ovarian cancer, colon cancer, hepatic cancer, head-neck cancer, cancer of the gallbladder, a Krukenberg tumor, and peritoneal cancer.

6.	Furthermore the restriction and election requirement set forth in the Office action mailed August 26, 2019 has been withdrawn in part so as to rejoin the elected species of the invention and the non-elected species of the invention in which the antibody that that binds to CLDN18.2 comprises a heavy chain comprising an amino acid sequence represented by SEQ ID NO: 32 and a light chain comprising an amino acid sequence represented by SEQ ID NO: 39 and/or in which the antibody that that binds to CLDN18.2 competes for binding to CLDN18.2 with an antibody comprising a heavy chain comprising an amino acid sequence represented by SEQ ID NO: 32 and a light chain comprising an amino acid sequence represented by SEQ ID NO: 39.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	Claim 85 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 85 is indefinite for the following reasons:
	Claim 85 recites, “wherein the cancer is […] lung cancer such as non small cell lung cancer (NSCLC)”.  This recitation of the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See M.P.E.P. § 2173.05(d).  Must the cancer be NSCLC or not?  What other 
For all of the above reasons it is submitted claims 85 cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is 1.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 

11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and  Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408).
EP1997832-A1 (Sahin et al.) teaches a method of treating cancer expressing CLD18A2 in a human patient, said method comprising administering to the patient an immunoconjugate comprising the antibody produced by the clone 175D10 deposited under the accession no. DSM ACC2810 and designated “182-D1106-362” and a drug or cytotoxic agent; see entire document (e.g., paragraphs [0027]-[0029] and [0061]).  Alternatively Sahin et al. teaches the immunoconjugate is comprised of a humanized version of antibody 182-D1106-362; see, e.g., paragraphs [0022], [0042], and [0061].  Sahin et al. teaches the drug or cytotoxic agent is chemically coupled or linked to the antibody via a covalent bond; see, e.g., paragraph [0218].  Sahin et al. teaches the antibody is of the IgG1 or IgG3 isotype and is capable of mediating antibody dependent cellular cytotoxicity (ADCC) and complement dependent cytotoxicity (CDC); see, e.g., paragraphs [0019] and [0022].  Sahin et al. teaches the immunoconjugate is administered in conjunction with chemotherapy or radiotherapy (see, e.g., paragraph [0055]).  Sahin et al. teaches the cancer that is treated is a type of cancer that expresses CLDN18.2 and that the protein is robustly expressed by several types of cancer including stomach cancer, esophageal cancer, pancreatic cancer, lung cancer (e.g., non-small cell lung carcinoma), ovarian cancer, colon cancer, hepatic cancer, head-neck cancer, and cancer 
	To be clear, according to the instant disclosure, the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification).
	Inasmuch as the antibody of the prior art, which specifically binds to human CLDN18.2 on the surface of cancer cells, is structurally indistinguishable from that to which the claims are directed, the former must have the functional properties of latter. Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, because the prior art teaches an immunoconjugate having the structural properties of that to which the claims are directed, each and every one of the functional properties recited by the claims is necessarily a property of the prior art’s immunoconjugate.  In re Spada, 15 USPQ2d 1655, 1658 (Fed Cir 1990).  In this instance, in particular, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.

	These deficiencies are remedied by the teachings of Widdison et al.
	Widdison et al. teaches the targeted delivery of maytansine analogs including in particularly DM1 and DM4 to cancer cells using immunoconjugates comprising antibodies that specifically bind to antigens on the surfaces of targeted cancer cells and the cytotoxic moieties; see entire document (e.g., the abstract).  Widdison et al. teaches delivery of the maytansinoid by a monoclonal antibody requires that the maytansinoid is stably linked to the antibody; however, once the antibody has bound to the antigen on the cancer cells and the antibody-antigen complex is internalized into the cell, the cytotoxic agent needs to be released inside the cell to enable it to efficiently arrive at the target and inactivate it (see, e.g., page 4392).  To achieve this Widdison et al. teaches the immunoconjugate is constructed such that the antibody is linked to the cytotoxic moiety via SPDB, a cleavable linker; see, e.g., pages 4396 and 4407. 	
It would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of the claimed invention to have practiced the method as suggested by Sahin et al. using an immunotoxin comprising the disclosed antibody that binds to human CLDN18.2, which is conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB.  This is because Sahin et al. teaches the immunoconjugate may be used to treat cancer expressing CLDN18.2 and because according to Widdison et al. the use of an immunoconjugate comprising a cytotoxic moiety such as DM1 or DM4 adjoined to the antibody via a cleavable linker is used advantageously.
Again, as explained above, even if it might be argued that the prior art does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, it must necessarily do so since it is an immunoconjugate structurally indistinguishable from that to which the claims are directed.  Nevertheless, arguendo, because Sahin et al. does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, given that Sahin et al. teaches CLD18A2, a tight junction protein, tends to be internalized and moreover suggests that prima facie obvious to one ordinarily skilled in the art as of the effective filing date of that the claimed invention.  This is because it would be expected, given the disclosure that CLDN18.2, a tight junction protein, is internalized by cells upon contacting the cells with an antibody that specifically binds to the protein, that an immunoconjugate comprising the antibody produced by the clone 175D10 or a humanized version thereof and a drug or cytotoxic agent, is internalized by cells expressing the protein upon binding to protein at the surface of the cells.  
Notably the intent with which the claimed invention is practiced is to treat cancer in the human patient suffering from a type of cancer characterized by the expression of CLDN18.2 by administering to the patient an immunoconjugate that mediates killing of targeted cancer cells expressing CLDN18.2 by toxin-mediated cytotoxicity, CDC, and ADCC.  Because Sahin et al. expressly teaches that the immunoconjugate is capable of killing cancer cells expressing CLDN18.2 by any of these mechanisms, it is understood that the method suggested by the prior art is a method that can be effectively used to treat the cancer in the patient.  In other words, one ordinarily skilled in the art as of the effective filing date of the claimed invention would have had a reasonable expectation of success in practicing the claimed invention as intended and of course it follows that one ordinarily skilled in the art as of the effective filing date of the claimed invention would have been motivated to do so for this very reason (i.e., in order to treat the cancer in the patient).     
Lastly with particular regard to claim 91, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have conjugated the anti-CLDN18.2 antibody described by Sahin et al. to DM1 or DM4 as described by Widdison et al. for use in treating any type of cancer, provided that the cancer expresses CLDN18.2.  So, then, even though Sahin et al. does not expressly teach the method is used to treat cancer of the lower esophagus, cancer of the eso-gastric junction, or gastroesophageal cancer, per se, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the .

13.	Claims 69, 71, 97, 100, and 102 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and  Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), as applied to claim 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 above, and further in view of WO2008145338-A2 (of record) and WO2016165765-A1.
Each of EP1997832-A1 and  Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected under 35 U.S.C. 103, but neither teaches the antibody comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
This deficiency is remedied by the teachings of WO2008145338-A2 and WO2016165765-A1. 
WO2008145338-A2 (Sahin et al.) teaches a method for treating cancer in a human patient, said method comprising administering to the patient an effective amount of a monoclonal antibody that specifically binds to a CLD18A2 comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 32 and a light chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 39 or a humanized version thereof comprising a heavy chain variable domain comprising the CDRs of the heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 32 and a light chain variable domain comprising the CDRs of the light chain variable domain comprising the amino acid sequence of SEQ ID NO: 39; see entire document (e.g., the abstract).  Sahin et al. teaches a humanized version of this antibody, which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 17 and a light chain comprising an amino acid sequence that 
WO2016165765-A1 (Sahin et al.) teaches a humanized version of this same antibody, which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 51; see, e.g., SEQ ID NO: 51.
   It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have used to humanized antibody as described by Sahin et al., which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 24, to produce the ADC for use in treating cancer expressing CLDN18.2.  

14.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9) (of record), as evidenced by Kreuzberg et al.  (Annals Oncol. 2017 Sept; 28 (Suppl. 5): 176 (Abstract #377P) (of record).
EP1997832-A1 (Sahin et al.) teaches a method of treating cancer expressing CLD18A2 in a human patient, said method comprising administering to the patient an immunoconjugate comprising the antibody produced by the clone 175D10 deposited under the accession no. DSM ACC2810 and designated “182-D1106-362” and a drug or cytotoxic agent; see entire document (e.g., paragraphs [0027]-[0029] and [0061]).  Alternatively Sahin et al. teaches the immunoconjugate is comprised of a humanized version of antibody 182-D1106-362; see, e.g., paragraphs [0022], [0042], and [0061].  Sahin et al. teaches the drug or cytotoxic agent is chemically coupled or linked to the antibody via a covalent bond; see, e.g., paragraph [0218].  Sahin et al. teaches the antibody is of the IgG1 or IgG3 isotype and is capable of mediating antibody dependent cellular cytotoxicity (ADCC) and complement dependent cytotoxicity (CDC); see, e.g., paragraphs [0019] and [0022].  Sahin et al. teaches the immunoconjugate is administered in conjunction with chemotherapy or radiotherapy (see, e.g., paragraph [0055]).  Sahin et 
	To be clear, according to the instant disclosure, the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification).
	Inasmuch as the antibody of the prior art, which specifically binds to human CLDN18.2 on the surface of cancer cells, is structurally indistinguishable from that to which the claims are directed, the former must have the functional properties of latter. Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, because the prior art teaches an immunoconjugate having the structural properties of that to which the claims are directed, each and every one of the functional properties recited by the claims is necessarily a property of the prior art’s immunoconjugate.  In re Spada, 15 USPQ2d 
	Sahin et al. does not expressly teach the drug or cytotoxic moiety to be used is a maytansinoid, or more particularly an auristatin, or more particularly MMAE or MMAF; nor does Sahin et al. expressly teach the drug or cytotoxic moiety is conjugated to the antibody via a cleavable linker or more particularly a valine-citrulline dipeptide linker that is cleaved by the intracellular protease cathepsin.
These deficiencies are remedied by the teachings of Smith et al. 
Smith et al. teaches inhibiting the proliferation and survival of gastric cancer cells expressing an antigen (i.e., CD133/prominin-1) by contacting the cells to with an antibody-drug conjugate (ADC) comprising an antibody that specifically binds to the antigen conjugated to a potent cytotoxic drug, monomethyl auristatin F (MMAF) via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin B; see entire document (e.g., the abstract; pages 100 and 101).  Smith et al. discloses that the results of their study indicate that their ADC was effective to kill tumour cells that express antigen at high levels while sparing normal cells expressing the same antigen at a lower level (see, e.g., page 101).  In citing Francisco et al. (2003), Smith et al. teaches another auristatin that is conjugated to an antibody for use in treating cancer and which is used as an alternative to MMAF, namely monomethyl auristatin F (MMAE); see, e.g., page 104. 
	It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have conjugated the anti-CLDN18.2 antibody described by Sahin et al. to an auristatin or more particularly to MMAF or MMAE as described by Smith et al. to produce an ADC for use in treating cancer expressing CLDN18.2 and to have administered the ADC to cancer patient to treat the disease.  This is because Sahin et al. teaches the use of such an ADC to treat cancer and because Smith et al. teaches the use of an ADC comprising MMAF or MMAE can be used effectively to treat cancer expressing the antigen to which the ADC binds.  It follows that one ordinarily skilled in the art would have been motivated to do so in order to treat the disease. 
arguendo, because Sahin et al. does not expressly teach the immunoconjugate is internalized by cells upon binding to CLDN18.2 at their surfaces, given that Sahin et al. teaches CLD18A2, a tight junction protein, tends to be internalized and moreover suggests that due to this fact analysis of cells expressing CLDN18.2 using fluorescently labeled anti-CLDN18.2 antibodies and a flow cytometer may require optimization of cell surface expression of CLDN18.2 by the addition of inhibitors of endocytosis, then, it is submitted that the claimed invention would have been prima facie obvious to one ordinarily skilled in the art as of the effective filing date of that the claimed invention.  This is because it would be expected, given the disclosure that CLDN18.2, a tight junction protein, is internalized by cells upon contacting the cells with an antibody that specifically binds to the protein, that an immunoconjugate comprising the antibody produced by the clone 175D10 or a humanized version thereof and a drug or cytotoxic agent, is internalized by cells expressing the protein upon binding to protein at the surface of the cells. 
Furthermore, as evidenced by Kreuzberg et al., an immunoconjugate comprising the anti-CLDN18.2 antibody IMAB362 conjugated to monomethyl auristatin E (MMAE) via a valine–citrulline linker (“IMAB362–vcMMAE”) is in fact internalized by cells expressing CLDN18.2 upon binding to the antigen at the surface of the cells (see entire document).  In view of this disclosure it is reasonable to expect that if the immunoconjugate were to comprise MMAF (as opposed to MMAE) it would also have the properties of the claimed conjugate as recited by the claims (i.e., it would be internalized by cells expressing CLDN18.2 upon binding to the antigen on the surface of the cells).  This is because there is no reason to believe that substitution of MMAE by MMAF should alter this property of the immunoconjugate.  This is because in general this property is not determined by the cargo but by the antibody of which the immunoconjugate is comprised.  
Notably the intent with which the claimed invention is practiced is to treat cancer in the human patient suffering from a type of cancer characterized by the expression of CLDN18.2 by administering to the patient an immunoconjugate that mediates killing of 
Lastly with particular regard to claim 91, it is submitted that it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have conjugated the anti-CLDN18.2 antibody described by Sahin et al. to an auristatin or more particularly to MMAF or MMAE as described by Smith et al. for use in treating any type of cancer, provided that the cancer expresses CLDN18.2.  So, then, even though Sahin et al. does not expressly teach the method is used to treat cancer of the lower esophagus, cancer of the eso-gastric junction, or gastroesophageal cancer, per se, it would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have done so in the manner suggested by the prior art.  This is simply because Sahin et al. teaches the use of such an ADC to treat cancer expressing CLDN18.2 by administering the ADC that specifically targets cancer cells expressing the protein.

15.	Claims 69, 71, 97, 103, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over EP1997832-A1 and  Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9) (of record), as evidenced by Kreuzberg et al.  (Annals Oncol. 2017 Sept; 28 (Suppl. 5): 176 (Abstract #377P) (of record), as applied to claim 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 above, and further in view of WO2008145338-A2 (of record) and WO2016165765-A1. 
Each of EP1997832-A1 and Smith et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are rejected under 
This deficiency is remedied by the teachings of WO2008145338-A2 and WO2016165765-A1. 
WO2008145338-A2 (Sahin et al.) teaches a method for treating cancer in a human patient, said method comprising administering to the patient an effective amount of a monoclonal antibody that specifically binds to a CLD18A2 comprising a heavy chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 32 and a light chain variable domain comprising an amino acid sequence that is identical to the amino acid sequence set forth by the instant application as SEQ ID NO: 39 or a humanized version thereof comprising a heavy chain variable domain comprising the CDRs of the heavy chain variable domain comprising the amino acid sequence of SEQ ID NO: 32 and a light chain variable domain comprising the CDRs of the light chain variable domain comprising the amino acid sequence of SEQ ID NO: 39; see entire document (e.g., the abstract).  Sahin et al. teaches a humanized version of this antibody, which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 17 and a light chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 24; see, e.g., SEQ ID NOs: 17 and 24.
WO2016165765-A1 (Sahin et al.) teaches a humanized version of this same antibody, which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 51; see, e.g., SEQ ID NO: 51.
It would have been prima facie obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to have used to humanized antibody as described by Sahin et al., which comprises a heavy chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising an amino acid sequence that is identical to that set forth by the instant application as SEQ ID NO: 24, to produce the ADC for use in .  

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

17.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,433,675 in view of Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.
	Claims 1-23 of U.S. Patent No. 9,433,675 are drawn to a method of treating a cancer characterized by cells expressing claudin 18 splice variant 2 (CLDN18.2), T cells and an agent stabilizing or increasing expression of CLDN18.2, wherein the antibody having the ability of binding to CLDN18.2 is a humanized form of an antibody produced by and/or obtainable from a clone deposited under the accession no. DSM ACC2810 or comprises a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39.
	According to the instant disclosure the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification). 
The claims of U.S. Patent No. 9,433,675 are not drawn to a method comprising administering to the patient an antibody that is conjugated to MMAF or MMAE via a protease (cathepsin)-cleavable valine-citrulline dipeptide linker or to such a method in which the antibody comprises a heavy chain comprising SEQ ID NO: 32, SEQ ID NO: 17, SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 39 or SEQ ID NO: 24, but these methods are considered obvious variations of the claimed method in view of the teachings of Smith et al., WO2008145338-A2, and WO2016165765-A1.  
Smith et al. teaches inhibiting the proliferation and survival of gastric cancer cells expressing an antigen (i.e., CD133/prominin-1) by contacting the cells to with an antibody-drug conjugate (ADC) comprising an antibody that specifically binds to the antigen conjugated to a potent cytotoxic drug, monomethyl auristatin F (MMAF) via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin B; see entire document (e.g., the abstract; pages 100 and 101).  Smith et al. discloses that the results of their study indicate that their ADC was effective to kill tumor cells that express antigen at high levels while sparing normal cells expressing the same antigen at a lower level (see, e.g., page 101).  In citing Francisco et al. (2003), Smith et al. teaches another auristatin that is conjugated to an antibody for use in treating cancer and which is used as an alternative to MMAF, namely monomethyl auristatin F (MMAE); see, e.g., page 104.  
Each of WO2008145338-A2 (Sahin et al.) and WO2016165765-A1 (Sahin et al.) teaches that which is set forth in the above rejection of claims 69, 71, 97, 103, and 105 under 35 U.S.C. 103.   


18.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are directed to an invention not patentably distinct from claims 1-23 of commonly assigned U.S. Patent No. 9,433,675 in view of EP1997832-A1, Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 9,433,675, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in .

19.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,927,413 in view of Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.
Claims 1-15 of the patent are drawn to a method of treating a cancer expressing CLDN18.2 in a human patient, said method comprising administering to the patient an antibody that specifically binds to CLDN18.2, which comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
	According to the instant disclosure the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification). 
The claims of U.S. Patent No. 10,022,444 are not drawn to a method comprising administering to the patient an antibody that is conjugated to conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB, but this method is considered an obvious variation of the claimed method in view of the teachings of Smith et al.  
Each of EP1997832-A1 (Sahin et al.) and Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 teaches that which is set forth in the above rejection of claims 69, 71, 97, 100, and 102 under 35 U.S.C. 103.
Accordingly in view of the teachings of Widdison et al. and Sahin et al., the noted differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent (i.e., it would have been obvious to one of ordinary skill in the art to conjugate the antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 or the 

20.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are directed to an invention not patentably distinct from claims 1-23 of commonly assigned U.S. Patent No. 10,927,413 in view of EP1997832-A1, Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,927,413, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

21.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over s 1-32 of U.S. Patent No. 10,022,444 in view of Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.
	Claims 1-32 of U.S. Patent No. 10,022,444 are drawn to a cancer disease characterized by cells expressing claudin 18 splice variant 2 (CLDN18.2), comprising administering to a patient an antibody having the ability of binding to CLDN18.2 in combination with an agent stabilizing or increasing expression of CLDN18.2, wherein the agent stabilizing or increasing expression of CLDN18.2 is selected from the group consisting of anthracyclines, platinum compounds, nucleoside analogs, taxanes, camptothecin analogs, prodrugs thereof, and combinations thereof, wherein the antibody comprises a heavy chain variable region (VH) having a CDR1 of positions 45-52 of SEQ ID NO: 17, a CDR2 of positions 70-77 of SEQ ID NO: 17, and a CDR3 of positions 116-126 of SEQ ID NO: 17, and a light chain variable region (VL) having a CDR1 of positions 47-58 of SEQ ID NO: 24, a CDR2 of positions 76-78 of SEQ ID NO: 24, and a CDR3 of positions 115-123 of SEQ ID NO: 24 or wherein the antibody having the ability of binding to CLDN18.2 is a humanized form of an antibody produced by and/or obtainable from a clone deposited under the accession no. DSM ACC2810.
	According to the instant disclosure the antibody produced by the clone deposited under the accession no. DSM ACC2810 is antibody designated “182-D1106-362”, which is disclosed as being an antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 (see page 42 of the specification). 
The claims of U.S. Patent No. 10,022,444 are not drawn to a method comprising administering to the patient an antibody that is conjugated to MMAF or MMAE via a protease (cathepsin)-cleavable valine-citrulline dipeptide linker, but this method is considered an obvious variation of the claimed method in view of the teachings of Smith et al. 
Smith et al. teaches inhibiting the proliferation and survival of gastric cancer cells expressing an antigen (i.e., CD133/prominin-1) by contacting the cells to with an antibody-drug conjugate (ADC) comprising an antibody that specifically binds to the antigen conjugated to a potent cytotoxic drug, monomethyl auristatin F (MMAF) via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin B; see entire document (e.g., the abstract; pages 100 and 101).  Smith et al. discloses that the results 
Each of WO2008145338-A2 (Sahin et al.) and WO2016165765-A1 (Sahin et al.) teaches that which is set forth in the above rejection of claims 69, 71, 97, 103, and 105 under 35 U.S.C. 103.   
Accordingly in view of the teachings of Smith et al. and Sahin et al., the noted differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent (i.e., it would have been obvious to one of ordinary skill in the art to conjugate the antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 or the humanized version thereof comprising a heavy chain comprising SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 24 to MMAF or MMAE via a valine-citrulline dipeptide linker that is cleavable by proteases such as cathepsin and then administer the antibody-drug conjugate (ADC) to the patient).  It is submitted that one of ordinary skill in the art would have been motivated to do so in order to better treat the disease, as it would be expected that the ADC would be effective to selectively kill cancer cells expressing CLDN18.2.

22.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are directed to an invention not patentably distinct from claims 1-32 of commonly assigned U.S. Patent No. 10,022,444 in view of EP1997832-A1, Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,022,444, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

23.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,022,444 in view of Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.
	Claims 1-32 of U.S. Patent No. 10,022,444 are drawn to a cancer disease characterized by cells expressing claudin 18 splice variant 2 (CLDN18.2), comprising administering to a patient an antibody having the ability of binding to CLDN18.2 in combination with an agent stabilizing or increasing expression of CLDN18.2, wherein the agent stabilizing or increasing expression of CLDN18.2 is selected from the group consisting of anthracyclines, platinum compounds, nucleoside analogs, taxanes, camptothecin analogs, prodrugs thereof, and combinations thereof, wherein the antibody comprises a heavy chain variable region (VH) having a CDR1 of positions 45-52 of SEQ ID NO: 17, a CDR2 of positions 70-77 of SEQ ID NO: 17, and a CDR3 of positions 116-126 of SEQ ID NO: 17, and a light chain variable region (VL) having a CDR1 of positions 47-58 of SEQ ID NO: 24, a CDR2 of positions 76-78 of SEQ ID NO: 24, and a CDR3 of positions 115-123 of SEQ ID NO: 24 or wherein the antibody having the ability of binding to CLDN18.2 is a humanized form of an antibody produced by and/or obtainable from a clone deposited under the accession no. DSM ACC2810.
	According to the instant disclosure the antibody produced by the clone deposited 
The claims of U.S. Patent No. 10,022,444 are not drawn to a method comprising administering to the patient an antibody that is conjugated to conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB, but this method is considered an obvious variation of the claimed method in view of the teachings of Smith et al.  
Each of EP1997832-A1 (Sahin et al.) and Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 teaches that which is set forth in the above rejection of claims 69, 71, 97, 100, and 102 under 35 U.S.C. 103.
Accordingly in view of the teachings of Widdison et al. and Sahin et al., the noted differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent (i.e., it would have been obvious to one of ordinary skill in the art to conjugate the antibody comprising a heavy chain comprising SEQ ID NO: 32 and a light chain comprising SEQ ID NO: 39 or the humanized version thereof comprising a heavy chain comprising SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising SEQ ID NO: 24 to DM1 or DM4 via a cleavable linker or more particularly SPDB and then administer the antibody-drug conjugate (ADC) to the patient).  It is submitted that one of ordinary skill in the art would have been motivated to do so in order to better treat the disease, as it would be expected that the ADC would be effective to selectively kill cancer cells expressing CLDN18.2.

24.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are directed to an invention not patentably distinct from claims 1-32 of commonly assigned U.S. Patent No. 10,022,444 in view of EP1997832-A1, Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

25.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,927,413 in view of EP1997832-A1, Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.
Claims 1-15 of the patent are drawn to a method of treating a cancer expressing CLDN18.2 in a human patient, said method comprising administering to the patient an antibody that specifically binds to CLDN18.2, which comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
The claims of the patent do not recite that the antibody is conjugated to DM1 or DM4 via a cleavable linker or more particularly SPDB or that the antibody comprises a heavy chain (HC) variable region comprising CDRs comprising the amino acid sequences of amino acids 45-52 of SEQ ID NO: 17, amino acids 70-77 of SEQ ID NO: 17, and amino acids 116-126 of SEQ ID NO: 17 or more particularly a HC comprising SEQ ID NO: 32 and a light chain (LC) variable region comprising CDRs comprising the amino acid 
Each of EP1997832-A1 (Sahin et al.) and Widdison et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 teaches that which is set forth in the above rejection of claims 69, 71, 97, 100, and 102 under 35 U.S.C. 103.
In view of the teachings of Sahin et al. and Widdison et al. it is submitted that the claimed subject matter of the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.

26.	Claims 69, 70, 75, 76, 79, 83-86, 89-93, 97, 98, 100, and 101 are directed to an invention not patentably distinct from claims 1-15 of commonly assigned U.S. Patent No. 10,927,413 in view of EP1997832-A1, Widdison et al. (J. Med. Chem. 2006 Jul 13; 49 (14): 4392-408), WO2008145338-A2, and WO2016165765-A1.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection.
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,927,413, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon .

27.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,927,413 in view of EP1997832-A1, Smith et al. (Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.
Claims 1-15 of the patent are drawn to a method of treating a cancer expressing CLDN18.2 in a human patient, said method comprising administering to the patient an antibody that specifically binds to CLDN18.2, which comprises a heavy chain comprising the amino acid sequence of SEQ ID NO: 17 or SEQ ID NO: 51 and a light chain comprising the amino acid sequence of SEQ ID NO: 24.
The claims of the patent do not recite that the antibody is conjugated to MMAF or MMAE via a protease (cathepsin)-cleavable valine-citrulline dipeptide linker or that the antibody comprises a heavy chain (HC) variable region comprising CDRs comprising the amino acid sequences of amino acids 45-52 of SEQ ID NO: 17, amino acids 70-77 of SEQ ID NO: 17, and amino acids 116-126 of SEQ ID NO: 17 or more particularly a HC comprising SEQ ID NO: 32 and a light chain (LC) variable region comprising CDRs comprising the amino acid sequences of amino acids 47-58 of SEQ ID NO: 24, amino acids 76-78 of SEQ ID NO: 24, and amino acids 115-123 of SEQ ID NO: 24 or more particularly a LC comprising SEQ ID NO: 39.
Each of EP1997832-A1 (Sahin et al.) and Smith et al. teaches that which is set forth in the above rejection of claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 under 35 U.S.C. § 103; and each of WO2008145338-A2 and WO2016165765-A1 teaches that which is set forth in the above rejection of claims 69, 71, 97, 103, and 105 under 35 U.S.C. 103.
In view of the teachings of Sahin et al. and Smith et al. it is submitted that the claimed subject matter of the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.

28.	Claims 69, 70, 75, 76, 79-86, 89-93, 97, 99, and 103-105 are directed to an Br. J. Cancer. 2008 Jul 8; 99 (1): 100-9), WO2008145338-A2, and WO2016165765-A1.  Specifically, although the conflicting claims are not identical, they are not patentably distinct from each other because for the reasons set forth in the above rejection. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP § 2302).  Commonly assigned U.S. Patent No. 10,927,413, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee is required under 35 U.S.C. 103(c) and 37 CFR 1.78(c) to either show that the conflicting inventions were commonly owned at the time the invention in this application was made or to name the prior inventor of the conflicting subject matter.  Failure to comply with this requirement will result in a holding of abandonment of the application.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications filed on or after November 29, 1999.

Note:  Depending upon how the claims are amended in response to this Office action, additional rejections or provisional rejections on the ground of nonstatutory obviousness-type double patenting may become necessary or deemed appropriate before any indication of allowable subject matter may be made.

Conclusion
29.	No claim is allowed.

30.	As previously noted, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blood. 2003 Aug 15; 102 (4): 1458-65) (previously cited) teaches MMAE, a derivative of the cytotoxic tubulin modifier auristatin E, is covalently coupled to an antibody (i.e., cAC10) via a protease cleavable valine-citrulline peptide linker and used to selectively kill cancer cells expressing the antigen to which the antibody binds.
Newly cited, Tanaka et al. (J. Histochem. Cytochem. 2011 Oct; 59 (10): 942-52) teaches CLDN18.2 is an early stage marker of pancreatic cancer.
U.S. Patent Application Publication Nos. 2015/0315287-A1 and 2017/0320963-A1 teaches treating cancer using an immunoconjugate comprising an antibody that specifically binds to cancer cells and a drug or a cytotoxic moiety.
Woll et al. (Int. J. Cancer. 2014 Feb 1; 134 (3): 731-9) teaches CLDN18.2 is the target of the antibody designated IMAB362, which is used to treat cancer expressing the antigen.
Sahin et al. (Clin. Cancer Res. 2008 Dec 1; 14 (23): 7624-34) teaches CLDN18.2 is a pan-cancer target suitably used for targeted immunotherapy.
Srinivasarao et al. (Nat. Rev. Drug Discov. 2015 Mar; 14 (3): 203-19; published electronically on-line February 20, 2015) teaches tight junction proteins such as the claudins are ideal targets for immunotherapy because normally the proteins are apically restricted and inaccessible but become accessible on the surfaces of cancer cells because the integrity of the intercellular junctions is lost during tumorigenesis and the proteins become randomly positioned over the entire cell surface.
Jain et al. (Pharm. Res. 2015; 32 (11): 3526–354; published electronically on-line March 11, 2015) reviews ADC linker chemistry.

31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        


slr
June 1, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 2172 (II).